            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL ROBINSON,                            No. 4:18-CV-00989

           Plaintiff,                        (Judge Brann)

     v.                                      (Magistrate Judge Arbuckle)

GEISINGER HOSPITAL, et al.,

          Defendants.


                                   ORDER

                              OCTOBER 3, 2019

    1.    On May 9, 2018, Plaintiff filed a complaint against Defendants. ECF No

          1.

    2.    On May 9, 2018, Plaintiff filed a Motion for Leave to Proceed in Forma

          Pauperis. ECF No 2.

    3.    On November 27, 2018, Magistrate Judge William I. Arbuckle issued a

          screening order instructing Plaintiff to file an amended complaint. ECF

          No 7. On February 6, 2019, Plaintiff filed an Amended Complaint. ECF

          No 11.

    4.    Plaintiff then filed several other “Complaints” and “Supplements” such

          that the Court and the named Defendants could not ascertain which

          document or combination of documents Plaintiff intended to be his

          Complaint. On June 18, 2019, Magistrate Judge Arbuckle issued an

          Order directing Plaintiff to file a Third Amended Complaint. ECF No
     52. That Order advised Plaintiff that the Third Amended Complaint

     would completely replace the previously filed complaints and

     supplements. Id.

5.   On July 16, 2019, Plaintiff filed his Third Amended Complaint. ECF No

     59.

6.   In an August 7, 2019 Report and Recommendation, Magistrate Judge

     Arbuckle recommended that this Court (1) dismiss Plaintiff’s Third

     Amended Complaint with prejudice and (2) deny all pending motions in

     this case as moot. ECF No 98.

7.   On August 9, 2019, Plaintiff filed a document styled as an objection to

     the Report and Recommendation. ECF No 103. However, the document

     did not provide any specific objections. See id.

8.   This Court is not required to conduct a de novo review of a magistrate

     judge’s report and recommendation if no specific objections are made.

     See Thomas v Duvall, 2017 WL 2928153, at *5 (MD Pa July 10, 2017),

     citing Goney v Clark, 749 F2d 5, 6–7 (3d Cir 1984) (stating that a court

     need not conduct a de novo review if objections are not timely or

     specific because doing so “would undermine the efficiency the

     magistrate system was meant to contribute to the judicial process”);

     FRCP 72(b)(2) (“[A] party may serve and file specific written objections

     to the proposed findings and recommendations.”) (emphasis added).


                                 -2-
9.    For portions of a report and recommendation to which no proper

      objection is made, the court should satisfy itself that “there is no clear

      error on the face of the record in order to accept the recommendation.”

      Thomas, 2017 WL 2928153 at *2, quoting FRCP 72 (advisory

      committee notes).

10.   This Court has reviewed Magistrate Judge Arbuckle’s Report and

      Recommendation and has determined that there is no clear error on the

      face of the record.

11.   Therefore, IT IS HEREBY ORDERED that:

      a.     Magistrate Judge Arbuckle’s Report and Recommendation, ECF

             No 98, is ADOPTED;

      b.     Plaintiff’s Third Amended Complaint, ECF No 59, is

             DISMISSED WITH PREJUDICE;

      c.     All pending motions in this case (ECF Nos 31, 55, 57, 64, 65, 68,

             69, 74, 76, 78, 79, 80, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92,

             93, 95, 96, 97, 99, 101) are DENIED AS MOOT; and

      d.     The Clerk of Court is directed to CLOSE the case.

                                         BY THE COURT:



                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge


                                   -3-
